Citation Nr: 1220613	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals, right knee injury.

2.  Entitlement to service connection for osteoarthritis, lumbar spine with disc protrusion and facet degeneration (claimed as low back condition), to include as secondary to service-connected degenerative disc disease/degenerative joint disease and stenosis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 1998.  He also had several periods of Army National Guard duty.

These matters come before the Board of Veterans' Appeals ("Board") from a December 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his right knee disorder stems from a May 1988 injury in service and that his low back disorder was either caused by some incident during service, the result of a pre-existing compression fracture that was aggravated by service, or was secondary to his service-connected cervical spine disorder.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

VA's duty to assist includes the duty to provide an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

The Veteran has been afforded two VA examinations.  During the first examination in December 2006, the VA examiner failed to provide an opinion concerning the etiology of his claimed disorders.  During the second examination, in March 2007, the VA examiner concluded that the right knee disorder, diagnosed as degenerative joint disease, could be the result of service, but added that a 1991 work-related injury had resulted in moderate degenerative joint disease.  Ultimately, the examiner opined that he was unable to determine without resort to speculation whether either a work-related injury, or injuries incurred in service, had resulted in the Veteran's degenerative joint disease of the right knee.  

In this regard, the Board recognizes that there are some medical questions that have no known answers, and a medical opinion is not inadequate merely because it is inconclusive.  However, to be considered adequate, there must be something more than a conclusion that the etiology of a particular condition is not known or is unknowable.  See Stefl at 124.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Rather, the examiner must provide a sufficient rationale and supporting explanation discussing the specific reason(s) for the inability to provide an opinion.  Moreover, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims ("Court") held that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  

In this case, however, the VA examiner provided no such rationale.  As such, this medical opinion is entitled to little probative value and the Board finds that another examination is necessary to obtain an opinion regarding the cause of the Veteran's right knee disorder.

Similarly, the Board finds the VA examiner's opinion regarding the cause of the Veteran's lumbar spine disorder to be of little probative value.  As noted above, the Veteran advances the possibility that his lumbar spine condition pre-existed service and was aggravated beyond the course of its normal progression by service.
In this respect, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2011)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.322 (2011).

During the March 2007 joint examination, the VA examiner found that the Veteran had no evidence of a compound fracture of the lumbar spine and opined that his condition "has not been aggravated beyond it's [sic] [natural] progression of age.  He has no documented injuries - just occasional strains."  The Board finds this opinion to be, at best, confusing, as it neither answers the question of whether a low back disorder pre-existed service and was aggravated beyond the course of its natural progression during service, nor provides an opinion regarding whether the "occasional strains" mentioned in the opinion caused or otherwise resulted in the current condition.  In light of the foregoing, the Board finds that a new VA examination is needed to obtain a medical opinion as to whether the Veteran's lumbar spine disorder pre-existed and was permanently aggravated by service, or was the result of some incident of service.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that fulfillment of the duty to assist requires that VA seek clarification of private medical evidence or explain why such clarification is not needed).  Moreover, as the Veteran now advances a third theory of entitlement, i.e., that his lumbar spine disorder is secondary to his service-connected cervical spine disability, the Board concludes that an opinion as to this possibility is also needed.  

Furthermore, the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to notify the claimant of any information needed to substantiate a claim.  As the Board observes that the Veteran was never provided with VCAA notice concerning how to substantiate a claim of entitlement to service connection based on aggravation of a pre-existing condition, the RO/AMC should send the Veteran a new VCAA notice letter informing him of how to substantiate a claim of entitlement to service connection based on aggravation by military service.

In addition, the Board notes that the Veteran has reported that he has been awarded disability benefits from the Social Security Administration ("SSA").  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine if he is currently receiving SSA disability benefits for a right knee or low back disorder, and if so, obtain any records currently associated with his award.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In this case, because the most recent VA treatment records associated with the record are dated February 2007, the RO/AMC should ensure that any treatment reports pertaining to the Veteran's claims are obtained and associated with the record.  Moreover, the Veteran has reported that there are treatment records at the Houston, Texas, VA Medical Center, which have not been obtained and associated with the record.  Accordingly, an attempt must be made to obtain these reports. 

Additionally, as the claims folder also now contains private records that were not of record at the time of the first VA examination, an attempt should be made to obtain any recent private records that are not currently of record for treatment of the Veteran's right knee and/or lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of a pre-existing condition by military service.  The Veteran should be allowed sufficient time to respond.  

2.  Obtain all available VAMC treatment records pertaining to the Veteran's right knee and lumbar spine disorders since February 2007, including any treatment records from the Houston VAMC pertaining to these disorders (including records prior to February 2007) that have not been associated with the record.  Any records obtained must be associated with the claims folder.  Any negative reply should also be included in the claims folder.

3.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for his right knee or lumbar spine disorders since November 2006.  Any records obtained should be associated with the claims folder.  Any negative reply must also be noted in the claims folder.
 
4.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

5.  Thereafter, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of his current right knee and lumbar spine disorders.  If possible, schedule the Veteran with an examiner other than the examiners who provided the December 2006 and March 2007 examinations.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The clinician should perform a complete examination.  Any tests deemed necessary should be conducted.  The examiner should elicit and record a complete history of the Veteran's right knee and lumbar spine symptomatology and treatment, and must note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his/her opinion.  

6.  The examiner should review the previous VA examination, the SSDI records, as well as the updated VA and private treatment reports (if any), and opine as to the following:

a.)  Whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran's right knee disorder had its onset during service or is related to any incident of service, including as a result of a motor vehicle accident.  All opinions must be accompanied by a complete rationale.

b.)  Whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's lumbar spine disorder pre-existed service.  If so, the examiner should determine whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's lumbar spine disorder was not aggravated by service.  Aggravation is defined as a permanent worsening (as opposed to temporary flare-ups or increase in symptoms) beyond the normal progression.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

c.)  If the examiner finds that there is not clear and unmistakable evidence that the Veteran's lumbar spine disorder both pre-existed service and was not aggravated therein, the examiner should determine whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's lumbar spine disorder is of service onset or otherwise related thereto.

d.)  Whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's lumbar spine disorder was caused or permanently aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected degenerative disc disease/degenerative joint disease and stenosis of the cervical spine.  All opinions must be accompanied by a complete rationale.

The examiner is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

e.)  If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the condition.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
      MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


